Title: From John Adams to Benjamin Waterhouse, 13 September 1805
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy September 13. 1805

(To be added to those on Sea Weeds)
If the gentleman from the Isle of Fromme mentioned in your Letter of the Eighth give you a Portugese Man of War, I beg you to keep it and not present it to me as you generously propose. I have no use for it and no incentive to preserve it. I only want to know whether it has a distinguishable animal in it. If you part with it at all I hope you will give it to the New Establishment of Natural History.
I have never Seen Bosch’s Epitomy of Buffon: and all I can find concerning the Medusa is in the Encyclopædias.
The American Encyclopædia Vol. 11. page 363, gives some account of it: and, as it is possible you may not have thought it worth your while to have this work at hand, and to save you the trouble of inquiring for it, I will transcribe what is in it.
These Compilers say, without that the Medusa in Zoology derives its name from the Gorgon in fabulous History, and is a Genus of Vermes belonging to the order  Mollusca. The Body is gelatinous roundish and depressed; and the mouth is in the Center of the Underpart of the Body. Many Species, on being handled, affect with a nettle like burning, and excite a redness. The Ancients, and some of the moderns add that they have an Aphrodisiack property, and in several languages they are called by an obscene name. They were known to the Greeks and Romans by the name of πνευμα θαλασσιος and pulmo marinus, or Sea lungs. They attributed medicinal Virtues to them. Dioscorides informs us, that, if rubbed fresh on the diseased part they cured the gout in the feet and kibed heels. Ælian Says, that they were  depilatory; and if macerated in Vinegar, would take away the beard. Their phosphoric quality is well known nor was it overlooked by the Ancients. Pliny observes that if rubbed with a Stick, it will appear to burn and the Wood to shine all over. The Same Naturalist observes, that when they Sink to the bottom of the Sea, they portend a continuance of bad Weather.on Plate 294, which is placed opposite to page 366 of this Volume, they have given us four figures of these Creatures. No. 3 resembles most, those which I saw in the Gulph Stream.
1. The first figure represents the1. The Medusa aurila. The first figure represents, the Auriled Medusa; which appears, as floating on the Water, to be a mere lifeless lump of Jelly. It is of a whiteish colour, with a cast of blueish grey, and is of an orbiculated figure, elevated into a convexity in the middle, on the Upper Side flat on the Under, and furnished with a fringe of fine and Somewhat rigid filaments round the edge resembling white hairs: On the Under Surface there are four cavities near the Center, each of an arcuated figure and Surrounded with an opaque line, formed of about twenty four parellell points or dots: from the very center of the Under Side, there arise four crooked Appendages, which have each a row of hairy filaments on the exterior Edge; and on the Upper Surface there is an Appearance of fine Vessells of a pale colour. This Species is frequent, floating on the Surface of the Sea, or adhering to rocks about the Coast of England: and when the Sun Shines on them, they have a very beautifull lucid appearance. It is called by Some the Sea nettle, it being one of those Animals, that when touched, occasion a very disagreeable tingling in the hand.
2. Medusa capillata, or capillated Medusa, is a very Singular and Odd Animal: it Seems a mire lump of a whitish, Semipellucid Jelly; and is as easily broken and destroyed by a touch, as the common Jellies brought to our tables; its shape is rounded, rising into a convexity in the middle, where it is therefore, thickest and whence it becomes gradually thinner to the Sides: On the Under Side it is plain, and on this there is visible a rough, or, as it were echinated circle, within which there run eight pairs of rays from the centre, toward the Circumference; and from the centre there arise also a number of curled Appendages, which are Sometimes reddish, but more usually whitish, and a vast number of Slender filaments: the Edge or the circumference of the body is regularly divided into eight portions, and each of them is emarginated, So that on the whole virge there are Sixteen Sinuses. This Species is to be met with in vast abundance floating on the Surface of the Water about Shappy Island in Kent, England, and elsewhere on that coast: great quantities of it are destroyed by being thrown on Shore with the Waves, whence it has no power of getting off again; and in the open Seas many fish Skim near the Surface and prey on them. This is the Species called by many Authors pulmo marinus or Sea lungs.
3. Medusa marsupialis, or purse Medusa, is Semi oval, with four tentacula on the Edge. It inhabits the Mediterrinean.
4. The Waved Medusa has the edges waved, with the fangs on the projecting parts; four orifices beneath, between which rises a Stem divided into eight large ragged tentacula.
These animals swim in large companies in search of food, with their tentacula in continual motion, with which they seize their prey and convey it to their mouths: they vary in size the largest being generally about eight Inches in Diameter. They vary likewise in the number of their tentacula; some having only two, other four six and some eight, but they rarely exceed that number. So powerfull is their embrace, that whatever prey comes within their reach never escapes. They Subsist on Insects, small fish &c.
Mr Banks in his passage from Madeira to Rio de Janeiro discovered a new Species, which when brought aboard by the casting net, had the Appearance metal violently heated, and emitted a white light. With these Animals were taken Small Crabs of three different Species, altogether new, each of which gave as much light as the Glow Worm, though the Creature was not So large by nine tenths. These luminous Animals are one of the causes of that appearance to the Sea which has been mentioned by many navigators, and of which various reasons are assigned. It appeared to emit flashes of light exactly resembling those of lightning, only not so considerable, but so frequent that sometimes Eight or ten were visible at the Same moment.
These Encyclopædists give us no Authority for all this: The French are somewhat more modest and reasonable. In their twenty fourth Volume p. 351 We find the Medusa Spoken of, as the Palmier marin, which is an a marine Animal, that Mr Guettard Saw at Paris in the Cabinet of Madam de Bois-Jourdain. By the exact design, which he caused to be made of it, as well as by the Examination of it, which he made himself, he pretends to have discovered, that it was the true origin, of diverse fossile Bodies, which had been unknown till that time. These fossills are the prescious Stones, which fill the Ladies Casketts of Jewels, the starry stones or brillants which are very obscurely mentioned in Authors. It will be well to take an Idea of these different fossils, which We See at this day in many Cabinets of natural history.
The Starry Stones or Brillants, are flatt bodies with five rays or furrows, upon the flat Side of which, We perceive two curved lines, as it were carved, uniting again at the extremities, and which by their concurrence in the Centre, form a kind of Star. Several of these Stars, placed one upon another, form a pentagon Column, to which they give the name, of a column of Stars.
The Trochites differ from these last, in that they have no points and are circular: We observe on their flatt Side, rays parting from the centre and going to the Circumference. The Columns composed of these are cylindric and are called Entroques.
The Trochites, as well as the Columns, which are composed of them are pierced in their midde, with a little hole, which forms a canal in the Axis of the Column: We observe little Indentures, on the Circumferance of all these Stones.
The cabinet Jewells are little masses of little bodies of different figures which form, by their Union, long plates or blades, furrowed crosswise the assemblage of which has Some resemblance to the flour de liese. Sometimes these Stones are found supported by one of the columns formed by brillants of or by Trochites of which We have Spoken and then it is named Ecrinita with a Tail. We Shall presently See, by the description of the Medusa, the Relation it has to these fossils.
            Imagine a pyramidal column composed of brillants, with five panes placed one upon another; and you will have an Idea sufficiently just of that which composes the body of this Animal. This Column has from Space to Space, Swellings from which part five paws composed of more or less of Vertebres, according to their length, and which End in a pointed fang. Mr Guettard compares the whole of this Animal to the plant, which is called Horsetail which offers Similar Verticilles, and ranged in the Same manner, by decreasing Stages. The Column, which in the plate engraved, at the End of his Memoir, is Six Inches in length, is Surmounted by a kind of Star, composed of five Paws which subdivide itself commonly three times in two branches. These Paws are garnished with crooked fingers and with nipples which may concur with those fingers, to retain the prey of the Animal, and perhaps to Suck it.It is easy to See that the prescious Stones and the Brillants, have been produced by the wreck of the bony timbers of this animal, which have formed the Cavities, in which these Stones have been since molded. We shall be the less Surprised at the number which We find of these Stones, when We consider that one single Medusa contains near Six and twenty thousand joints of bone, a prodigious number of articulations which give to the animal a wonderful suppleness, favourable for executing the movements necessary to seize its prey. Mr Guettard learnt at the time when he read his Memoir, that Mr Ellis, of the Royal Society of London, had received an Animal of the same kind, though different in many respects which had been fished up in the Greenland Seas, at a great depth: He arranged it in the number of Sea Starrs, known by the name of Heads of Medusa. How many different conjectures, have been made concerning the origin of these fossil Bodies! Conjectures which have become more probable when Observation has been consulted, and which the Inspection of the Animal have changed into Certainty.The Author of the History of the Academy of Paris, observes very well in the Extract which he has given from the curious Memoir of Mr Guettard, for the year 1755, from which We have taken this Article: He Observes, I say, that it is the common lott of all physical questions: We dispute, while We only imagine: Observation alone can clear up doubt and conduct to the truth.I have translated the Words, Ecrinites, by the prescious stones of the Cabinetts and the Words, Pierres eloildes or Asteries, by the Words Starry Stones or Brillants—For Trochites—and Entroques I could find no English Words. I fear you will find the whole very Obscure.—One thing seems to me very certain that these Objects, which We call Portugese Men of War have never been observed by Naturalists with much attention.I sent you all I can find relating to them, and that is very unsatisfactory. Perhaps if We had the Memoirs of the Accademy of Sciences for 1755, We might comprehend more of the Subject. But who is this Mr. Guettard? I don’t find that he has any name elsewhere, as a Man of Science or Letters.Every research in natural History reminds Us of the Want of the Memoirs of the Academy of Sciences of Paris. I doubt whether there is a sett in America. A Collection consisting of the whole amounting to between 150 and 200 Volumes, as I believe could not be made in Europe when I was there. They are out of print and perhaps never will be all reprinted; yet they are a rich store house.
            






I have given you a great deal of trouble for nothing, which however I hope you will pardon, in your Friend and humble servantJ AdamsValmont de Bomare, has taken the Article, Palmior marin or Medusa, Word for Word from the Encyclopædia.Septr. 16. 1805. Since the forgoing Lines were written I find that in the Second Volume of Supplement to the American Encyclopædia, Page 473 the Medusa is resumed.Medusa. In Addition to the different Species of this genus of Vermes described in the Encyclopedia, that which is represented in two different attitudes in the fig. 1. and 2. Plate 36, and which strongly resembles a Bag pipe in shape, may be worthy of notice. It is merely a white transparent Vesicle, furnished with several blue tentacles, yellowish at their extremity, its long tail which is also blue, appears to be composed of a number of small glandulous grains, flattened and united together by a gelatinous membrane. The upper part of the Vessicle exhibits a kind of Seam, with alternate punctures of three different sizes; its elongated part, which may be considered as the head of the Animal, is terminated by a single trunck, the exterior edge of which is fringed with 25 or 26 tentacles, much Smaller than those which originate from the insertion of its long tail, and the number of which sometimes amounts to thirty. By means of these last, the diameter of which it is capable of increasing at pleasure, by forcing in, a little of the Air from its body, it fixed itself to the side of the bottle Vessel, in which it was placed, in Such a manner as that the extremity of some of its tentacles occupied a surface of two or three lines from its body. The most moveable part of the Vessicle is its elongation, or the head of the Animal, as it is by means of this that it performs its different motions. The rounded Substance, marked by the Letter, P, is situated in the Centre of the larger tentacles, which are firmly fixed to the body of the Animal near its tail; and is only an assemblage of a few minute gelatinous globules, from the middle of which arise other larger globules with a small peduncle, about the middle of which is fixed a curved bluish coloured body, which is represented magnified in two positions of R.——Marliniere, the Naturalist, who accompanied Peyrouse in his Voyage around the World, met with this animal in about  deg. of Lat. and 179°  of Long. East from Paris.I have found nothing more about Medusa.In a former letter, where I conjectured, that Alkalies, were the most general principle of fertility in manures, I meant nothing derogatory to the modern Philosophy of Phlogiston, or the more modern discovery as they call it, that all Vegetables are compounds of Oxygen, Hydrogen and Carbon. These may be all true, for anything I know, and yet all the compositions and decompositions of Air and Water, which in their various mixtures with carbon produce vegetation, may be caused chiefly be Alkalies—But I know nothing about it. Nor does any one else that ever I read. Montesquieu might have added all that is known about manures, in his Book of twelve pages in duodecimo, which he spent thirty years in composing, which was to contain all that We know in Politicks Morals and Metaphysicks.

